Citation Nr: 1519922	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


FINDINGS OF FACT

1. The Veteran is currently service-connected for bilateral hearing loss rated at 70 percent disabling and tinnitus rated at 10 percent disabling.

2. The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is unemployable due to his service-connected hearing loss and tinnitus, and is therefore entitled to TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service-connected for two disabilities, hearing loss rated at 70 percent and tinnitus rated at 10 percent.  Therefore, the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met.

The question, then, is whether the Veteran's service-connected bilateral hearing loss and tinnitus render him unable to obtain or retain substantially gainful employment. Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he reported he became too disabled to work in August 2007.  He reported his last job was in seasonal labor, working 20 hours a week and lasted from June 2007 to August 2007.   He stated that he left his last job because of his disability and had not tried to obtain employment since.  He reported at a private audiological examination in July 2012 that he lost the job because of his inability to hear and understand instructions.  In response to a query from the VA, the employer reported that the Veteran did light maintenance and grounds work, that no concessions were made due to his disability, and he was laid off.

On his 1998 SSA disability application the Veteran reported that he had worked as an asphalt worker for the county highway department from 1973 to 1987 and then worked as truck driver from 1987 to 1998.

In July 2012, a private audiologist evaluated the Veteran and opined that the Veteran's hearing loss "poses an extreme handicap on his ability to communicate and would make him virtually unemployable."  The audiologist stated that the Veteran would not be able to work in a high noise environment and his face-to-face communication and telephone communication would be limited.  Also, his severe hearing loss would pose a significant safety risk in any job setting involving driving, transportation, or moving machinery.  The audiologist concluded that the Veteran's hearing loss "significantly impairs his employability in most job assignments even with amplification." 

A VA opinion was obtained in May 2012.  The VA audiologist stated that with reasonable accommodation according to the Americans With Disabilities Act (ADA), hearing loss and tinnitus alone should not prevent the Veteran's employment in a loosely supervised situation with limited public contact.  The audiologist elaborated that the Veteran's ability to communicate may be compromised by difficulty hearing in adverse listening situations and he may have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers.  She noted that occupational communicative situations may include verbal instructions, and these may be misunderstood by an individual high frequency hearing loss.  However, she concluded that the Veteran's hearing loss alone should not prevent all types of employment.  She also stated that tinnitus should not affect employment, unless other psychological factors are present which may exacerbate an individual's reaction to tinnitus.

Thus, the Board notes that both the private audiologist and the VA audiologist have found that the Veteran would have difficulty with some employment.  Specifically, the private audiologist found the Veteran would be "virtually unemployable" and that his hearing loss "significantly impairs his employability in most job assignments."  The VA audiologist noted specific circumstances in which the Veteran would likely have difficulties.  The Board is cognizant of the concept that  employment difficulty does not mean that the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  However, under the circumstances of this case and upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and that entitlement to TDIU is warranted 

While the VA audiologist found that the Veteran's hearing loss and tinnitus should not prevent the Veteran's employment in a loosely supervised situation with limited public contact, it was not explained what type of work that would be based on the Veteran's vocational and educational experience.  And the VA examiner conceded that the Veteran may be precluded from certain jobs, such as, as suggested by the private audiologist, truck driver or a job in a loud noise environment.  

In any case, the determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  Indeed, the Board notes that the Veteran's last job in light maintenance and grounds work would likely involve noisy environment, such as working on machines, using power tools or hammers, and being exposed to lawn mower or chain saw noise.  It is unclear whether reasonable accommodation for hearing loss could be provided under the ADA under the Veteran's circumstances.  What is clear is that the Veteran suffers from profound service-connected hearing impairment that is likely exacerbated by his tinnitus.  The Veteran's employment history involves exposure to noisy environments, which the medical evidence indicates would be unsuitable for the Veteran to work in.  The evidence does not persuasively support the notion that the Veteran, under the circumstances presented here, may obtain employment with accommodation for such a significant hearing impairment disability.  

For all of these reasons, entitlement to TDIU is warranted.


ORDER

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


